                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

BRIAN DAMONT HENLEY,                   :        Case No. 3:17-cv-421
                                       :
              Petitioner,              :        Judge Thomas M. Rose
                                       :
v.                                     :
                                       :
DAVID MARQUIS, Warden,                 :
Richland Correctional Institution,     :
                                       :
              Respondent.              :
______________________________________________________________________________

     ENTRY AND ORDER OVERRULING OBJECTIONS (DOCS. 24, 29, 34, 38);
  ADOPTING REPORT AND RECOMMENDATIONS (DOC. 21), SUPPLEMENTAL
  REPORT AND RECOMMENDATIONS (DOC. 26), SUBSTITUTED REPORT AND
     RECOMMENDATIONS (DOC. 31) AND SUPPLEMENT TO SUBSTITUTED
       REPORT AND RECOMMENDATIONS (DOC. 37); DISMISSING WITH
        PREJUDICE PETITION FOR WRIT OF HABEAS CORPUS (DOC. 1);
                          AND TERMINATING CASE
______________________________________________________________________________

       This habeas corpus action is before the Court on Petitioner Brian D. Henley’s Objections

(Docs. 24, 29, 34, 38) to Magistrate Judge Michael R. Merz’s Report and Recommendations (Doc.

21), Supplemental Report and Recommendations (Doc. 26), Substituted Report and

Recommendations (Doc. 31) and Supplement to the Substituted Report and Recommendations

(Doc. 37). Magistrate Judge Merz has recommended that the Court dismiss with prejudice

Henley’s Petition for Writ of Habeas Corpus (Doc. 1). Henley objected to each of Magistrate

Judge Merz’s entries in this matter, which is now ripe for the Court’s review.

       As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the Court

has made a de novo review of the record in this case. Upon said review, the Court finds that

Henley’s Objections (Docs. 24, 29, 34, 38) are not well-taken and they are hereby OVERRULED.

The Court ADOPTS the Report and Recommendations (Doc. 21), Supplemental Report and
Recommendations (Doc. 26), Substituted Report and Recommendations (Doc. 31) and

Supplement to the Substituted Report and Recommendations (Doc. 37) in their entirety 1 and

DISMISSES WITH PREJUDICE Henley’s Petition for Writ of Habeas Corpus (Doc. 1). As

reasonable jurists would not disagree with this conclusion, Henley is denied a certificate of

appealability. The Court further certifies to the Sixth Circuit that any appeal would be objectively

frivolous and therefore Henley should not be permitted to proceed in forma pauperis.

        DONE and ORDERED in Dayton, Ohio, this Wednesday, November 7, 2018.

                                                              s/Thomas M. Rose
                                                           ________________________________
                                                              THOMAS M. ROSE
                                                         UNITED STATES DISTRICT JUDGE




1
 For the sake of enhancing judicial economy on review, Magistrate Judge Merz entered the Substituted
Report and Recommendations (Doc. 31) to replace his prior Reports and Recommendations (Docs. 21,
26) in this matter. In the interest of ensuring the completeness of the record, however, the Court has
adopted all four of Magistrate Judge Merz’s entries.
                                                   2
